Citation Nr: 1328571	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
disabling, for the period prior to December 5, 2011, an 
evaluation greater than 40 percent disabling, for the period 
beginning December 5, 2011, to prior to May 3, 2013, and an 
evaluation greater than 60 percent disabling, for the period 
beginning May 3, 2013, for chronic cervical spine strain.

2.  Entitlement to an initial rating greater than 10 
percent, for the period prior to December 5, 2011, and an 
evaluation greater than 40 percent disabling, for the period 
beginning December 5, 2011, to prior to May 3, 2013, and an 
evaluation greater than 60 percent disabling, for the period 
beginning May 3, 2013, for chronic thoracic spine strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 
1993, and thereafter served in the Army National Guard from 
May 1993 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The Veteran had a hearing before the 
Board in August 2011 and the transcript is of record.

This case was previously before the Board in November 2011 
and March 2013 when it was remanded for further development. 

In a September 2012 rating decision the RO increased the 
rating of the Veteran's chronic cervical spine strain to 40 
percent disabling, effective December 5, 2011, and increased 
the rating of the Veteran's thoracic spine strain to 40 
percent disabling, effective December 5, 2011.  In a June 
2013 rating decision the RO increased the rating of the 
Veteran's chronic cervical spine strain to 60 percent 
disabling, effective May 3, 2013, and increased the rating 
of the Veteran's thoracic spine strain to 60 percent 
disabling, effective May 3, 2013.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, these matters continue before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reveals that in a treatment note 
dated in October 2010 the Veteran was noted to report that 
she applied for Social Security Administration (SSA) 
disability benefits.  It is unclear whether the Veteran is 
in receipt of benefits from SSA.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2012); see Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir. 2009).  Therefore, attempts must be made to 
obtain any SSA records regarding the Veteran.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since April 2013.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since April 2013.

2.  Request, directly from the SSA, 
complete copies of any determination on 
a claim for disability benefits from 
that agency, together with the medical 
records that served as the basis for any 
such determination.  All attempts to 
fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the Veteran 
must be informed in writing.

3.  Following completion of the above, 
review the claims file and undertake any 
additional development indicated.  This 
may include, if necessary, making 
arrangements for a VA medical 
examination and/or medical opinion.

4.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal are not granted, issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

